      Case 1:15-cv-06563-PAE-KNF Document 256 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CCR INTERNATIONAL, INC., CCR
 DEVELOPMENT GROUP, INC., JOSÉ
 FUERTES, and BANCO COOPERATIVO
 DE PUERTO RICO,                                                         15 Civ. 6563 (PAE)
                                                                         16 Civ. 6280 (PAE)
                              Plaintiffs and Counterclaim                17 Civ. 6697 (PAE)
                              Defendants,
                                                                              ORDER
                        -v-

 ELIAS GROUP, LLC,
                              Defendant and Counterclaim
                              Plaintiff.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the parties’ joint letter of January 18, 2021, regarding resolution

of the claims remaining in this case. Dkt. 255. In light of the parties’ positions, the Court agrees

that expedited briefing on the CCR Parties’ sole remaining claim, for breach of the implied

covenant of good faith and fair dealing, is in order.

       Accordingly, Elias Group, LLC (“Elias”) shall file, by February 2, 2021, a letter brief

not to exceed 10 pages, explaining why dismissal of that claim is appropriate. The CCR Parties

shall file, by February 16, 2021, a letter brief in response, also not to exceed 10 pages. Elias

shall file, by February 23, 2021, any reply, not to exceed five pages.

       SO ORDERED.

                                                            PaJA.�
                                                        __________________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge

Dated: January 19, 2021
       New York, New York
